DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
An updated search resulted in the discovery of new art which was determined to be applicable to claimed limitations which were previously indicated as allowable. Accordingly, certain claims which had previously indicated as allowable are no longer considered Allowable and a rejection of said claims are included with this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US6,381,982 to Kim, hereinafter referred to as Kim, in view of US 5,992,164 to Kim, hereinafter referred to as Kim ‘164.
In reference to claim 1, Kim as modified by Kim ‘164 discloses the claimed invention.
Kim discloses a refrigerator (100, see figure 3) comprising: 
an inner case that defines a storage chamber (120), the inner case including a bottom wall, side walls, a rear wall, and a top wall (as defined in the annotated reference below); 
a door (106) disposed at a front portion of the inner case, a cool air distribution device (CAD see annotated reference) that is disposed inside the inner case and that defines a box inlet portion (Inlet) configured to receive cool air, the cool air distribution device being located vertically below the top wall of the inner case; 
a multi-duct (122, 124, see figure 4) that defines a plurality of discharge holes (123) configured to discharge a first portion of cool air in the cool air distribution device to the storage chamber (120); and 
a duct assembly (158) that is coupled to the cool air distribution device, that extends toward the door, and that is configured to carry a second portion of cool air in the cool air distribution device, see annotated reference, 
wherein the top wall of the inner case defines a case inlet (CIP) at the front portion of the inner case, the case inlet including a hole that passes through a portion of the inner case and is configured to supply the second portion of cool air to the storage 

    PNG
    media_image1.png
    535
    788
    media_image1.png
    Greyscale


Kim fails to explicitly disclose the multi-duct (122, 124) is disposed in the inner case nor the door defining a storage space therein; 
 However Kim ‘164 that it is known in the art of refrigerator cold air distribution, to provide a multi-duct (10) such that the multi-duct is disposed in the inner case (see figure 2 where the duct 10 is disposed inside the inner liner). This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. distribute air to the interior of the case). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim’164  such that the multi-duct (122, 124) is disposed in the inner case, since all claimed elements were 
Further, Kim teaches that providing a refrigerator door with a storage space therein (baskets 14) is known. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by  Kim ‘164 such that the refrigerator door had a storage space therein in order to maximize the storage space within the refrigerator.
In reference to claim 2, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the multi-duct is disposed at the rear wall of the inner case (see column 3 lines 58-61 where Kim discloses the supplying device 160, which is earlier described as comprising 122 and 124, is on the upper back of the refrigerator chamber), and wherein the cool air distribution device comprises a box disposed between the rear wall of the inner case and the multi-duct (122, 124), see figures 3 and 4.
In reference to claim 5, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the cool air distribution device comprises (CAD): 
a box main body (160, see figure 5)  that defines a cool air flow path (arrows in figure 5); and 
a divider (167) that is disposed inside the box main body and that partitions the cool air flow path, see figure 5.
In reference to claim 6, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the divider (167) extends vertically at an inside of the box main body, see figure 5 and partitions the cool air flow path into a first flow path (left) and a second flow path (right).
In reference to claim 7, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the plurality of discharge holes (123) of the multi-duct comprise: 

 a second discharge hole(123 right) configured to communicate with the second flow path (right in figure 4/5).  
In reference to claim 8, Kim and Kim ‘164 discloses the claimed invention.
When Kim is modified by Kim ‘164 such that the multi-duct (122, 124) is disposed inside the inner liner, the first flow path (left in figure 4/5) would be disposed between the rear wall of the inner case and the multi-duct (123), and wherein (at least a portion of) the second flow path is disposed between the divider (167)  and a front portion of the box main body, as seen in figure 5.
 In reference to claim 9, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the box main body defines a box discharge port configured to communicate with the second flow path and to supply cool air to the duct assembly (158). Note that the term “communication” is broad and can encompass any number of means of communication including fluid communication, heat transfer communication, etc. Since air would be able to flow from the discharge port to the second flow path (for example when the fan is off), the discharge port as defined below is considered to be in communication with the second flow path.

    PNG
    media_image2.png
    242
    443
    media_image2.png
    Greyscale


In reference to claim 10, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the duct assembly (158) is disposed at an upper side of the top wall of the inner case.
In reference to claim 16, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses a refrigerator (100) comprising: 
an inner case that defines a storage chamber (120);
 a door (106) disposed at a front portion of the inner case;
a cool air distribution device (CAD, see annotated reference above with respect to claim 1) that is disposed inside the inner case and that defines a box inlet portion (inlet) configured to receive cool air, the cool air distribution device comprising a box main body that defines a cool air flow path and a divider (167, see figure 5) that is disposed inside the box main body and partitions the cool air flow path; 
a multi-duct (122, 124) that defines a plurality of discharge holes (123) configured to discharge a first portion of cool air in the cool air distribution device to the  storage chamber; 
and a duct assembly (154) that is coupled to the cool air distribution device, that extends toward the door, and that is configured to carry a second portion of cool air in the cool air distribution device, 
wherein the inner case defines a case inlet (CIP) at a front portion of the inner case that is configured to communicate with the duct (158) assembly and to supply the second portion of cool air to the storage chamber,
 wherein the divider (167) extends vertically at an inside of the box main body, see figure 5 and partitions the cool air flow path into a first flow path (left) and a second flow path (right), and
 wherein the plurality of discharge holes of the multi-duct comprise:

a second discharge hole (123, right) configured to communicate with the second flow path, see figure 5.
Kim fails to explicitly disclose the multi-duct (122, 124) is disposed in the inner case nor the door defining a storage space therein; 
 However Kim ‘164 that it is known in the art of refrigerator cold air distribution, to provide a multi-duct (10) such that the multi-duct is disposed in the inner case (see figure 2 where the duct 10 is disposed inside the inner liner). This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. distribute air to the interior of the case). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim’164  such that the multi-duct (122, 124) is disposed in the inner case, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
Further, Kim teaches that providing a refrigerator door with a storage space therein (baskets 14) is known. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by  Kim ‘164 such that the refrigerator door had a storage space therein in order to maximize the storage space within the refrigerator.
In reference to claim 17, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses the case inlet (CIP) is disposed vertically above the storage space (120), see figure 3.
In reference to claim 18, Kim and Kim ‘164 discloses the claimed invention.

In reference to claim 20, Kim and Kim ‘164 discloses the claimed invention.
the duct assembly (158) comprises: 
a duct portion that is coupled to an upper surface of the box main body (see annotated reference above with respect to claim 1) and that extends forward; and 
a case connection portion (CCP) disposed at a front portion of the duct portion and coupled to the case inlet (CIP).
In reference to claim 21, Kim and Kim ‘164 discloses the claimed invention.
a cabinet including the inner case and an outer case, the outer case being disposed outside the inner case and defining an outer appearance of the cabinet, wherein the duct portion (158) is located in a space between the outer case and the top wall of the inner case, see figure 3.
In reference to claim 22, Kim and Kim ‘164 discloses the claimed invention.
Kim discloses a refrigerator (100) comprising:
 an inner case that defines a storage chamber (120); 
a door (106)  disposed at a front portion of the inner case; 
a cool air distribution device (CAD, see annotated reference above with respect to claim 1) that is disposed inside the inner case and that defines a box inlet portion (inlet) configured to receive cool air; 
a multi-duct (122, 124) and that defines a plurality of discharge holes (123) configured to discharge a first portion of cool air in the cool air distribution device to the storage chamber, see figure 4; and 
a duct assembly (158, see figure 3) that is coupled to the cool air distribution device (CAD), that extends toward the door (106), and that is configured to carry a second portion of cool air in the cool air distribution device, wherein the inner case 
Kim fails to explicitly disclose the multi-duct (122, 124) is disposed in the inner case nor the door defining a storage space therein; 
 However Kim ‘164 that it is known in the art of refrigerator cold air distribution, to provide a multi-duct (10) such that the multi-duct is disposed in the inner case (see figure 2 where the duct 10 is disposed inside the inner liner). This is strong evidence that modifying Kim as claimed would produce predictable result (e.g. distribute air to the interior of the case). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by Kim’164  such that the multi-duct (122, 124) is disposed in the inner case, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result.
Further, Kim teaches that providing a refrigerator door with a storage space therein (baskets 14) is known. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by  Kim ‘164 such that the refrigerator door had a storage space therein in order to maximize the storage space within the refrigerator.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Kim ‘164 as applied to claim 1 supra, and in further view of US 2014/0273795 to Koppenhaver, hereinafter referred to as Koppenhaver.
In reference to claim 3, Kim, Kim ‘164, and Koppenhaver discloses the claimed invention.
Kim discloses the storage chamber comprises a freezing chamber (110) and a refrigerating chamber (120), wherein the inner case comprises a first inner case that defines the refrigerating chamber (120) and a second inner case that defines the freezing chamber (110), see figure 3, and wherein the refrigerator further comprises a barrier (130) that defines a connection flow path (154) between the first inner case (120) and the second inner case (110).
Kim fails to disclose the freezing and refrigerating chamber are disposed in a lateral direction.
Koppenhaver teaches that in the art of refrigerator appliances, that top mount, bottom mount, and side by side refrigerators are well known refrigerator arrangements [0015]. Here Koppenhaver teaches that air flow arrangements of refrigerators can be configured for use in a refrigerator having a top mount (such as the refrigerator disclosed by Kim to be adapted for use in a side-by-side configuration. This is strong evidence that modifying  air flow configuration of the refrigerator of Kim’174 to be adapted for use in a side-by-side configuration would be within the level of ordinary skill in the art and that doing so would produce predictable results that that the advantages of one arrangement could be realized when used in a different refrigerator mounting arrangement. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kim by the teachings of Koppenhaver such that the first and second inner cases were disposed side-by-side in a lateral direction, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result within the level of ordinary skill.
In reference to claim 4, Kim, Kim ‘164, and Koppenhaver discloses the claimed invention.
.

Allowable Subject Matter
Claim 23 is allowed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763